 Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 1 of 61 Page ID #:1



 1   TODD M. LANDER (BAR NO. 173031)
     todd.lander@ffslaw.com
 2   MARK B. MIZRAHI (BAR NO. 179384)
     mark.mizrahi@ffslaw.com
 3   FREEMAN, FREEMAN &thSMILEY, LLP
     1888 Century Park East, 15 Floor
 4   Los Angeles, California 90067
     Telephone: (310) 255-6100
 5   Facsimile: (310) 255-6200
 6   Attorneys for Plaintiff
     YSN IMPORTS, INC.
 7

 8                             UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   YSN IMPORTS, INC., a Nevada                ) CASE NO.: 2:19-cv-08073
     corporation dba Flame King,                )
12                                              ) COMPLAINT FOR DECLARATORY
                         Plaintiff,             ) JUDGMENT OF PATENT NON-
13                                              ) INFRINGEMENT, PATENT
             v.                                 ) INVALIDITY, AND PATENT
14                                              ) UNENFORCEABILITY
     MATHEWS OUTDOOR PRODUCTS                   )
15   LLC, a Louisiana limited liability         ) DEMAND FOR JURY TRIAL
     company,                                   )
16                                              )
                         Defendant.             )
17                                              )

18
             Plaintiff YSN IMPORTS, INC. doing business as Flame King (“YSN” or
19
     “Plaintiff”), for its claims for relief against Defendant Mathews Outdoor Products
20
     LLC (“Defendant”), hereby avers as follows:
21
                  AVERMENTS COMMON TO ALL CLAIMS FOR RELIEF
22
             The following averments are common to, and are incorporated by reference in,
23
     all claims for relief which follow:
24
                                 JURISDICTION AND VENUE
25
             1.    This is a civil action arising under the declaratory judgments act pursuant
26
     to Title 28 U.S.C. §§ 2201, 2202, and the Patent Act, Title 35 U.S.C. § 101 et seq.
27
     Jurisdiction lies in this Court pursuant to 28 U.S.C. §§ 1331, 1332, 1338(a), 2201, and
28
     4294212.1
                                            COMPLAINT
 Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 2 of 61 Page ID #:2



 1   2202. On information and belief, Defendant regularly and continuously conducts
 2   business in and/or has maintained continuous and substantial contacts with the State
 3   of California so that requiring Defendant to respond to this action will not violate due
 4   process. Indeed, YSN is informed and believes that Defendant distributes goods
 5   allegedly covered by the patent-in-suit throughout the state of California and this
 6   District. In addition, Defendant has sent numerous threatening letters and demands to
 7   YSN in the state of California, knowing that YSN is a California resident, and thereby
 8   purposefully directed its activities towards California. Defendant is subject to the
 9   personal jurisdiction in this Court and is amenable to service of process pursuant to
10   California long-arm statute, Cal. Code of Civ. Procedure § 415.40, and Fed. R. Civ. P.
11   4(e).
12           2.    Venue lies in this district pursuant to 28 U.S.C. § 1400(b) and 1391.
13           3.    This is an action for declaratory judgment of patent non-infringement,
14   patent invalidity, and patent unenforceability, pursuant to 28 U.S.C. § 2201, for the
15   purpose of resolving a question of actual controversy between the parties, as stated in
16   greater detail hereinbelow.
17                                         THE PARTIES
18           4.    Plaintiff, YSN IMPORTS, INC., doing business as Flame King (“YSN”
19   or “Plaintiff”), is a corporation organized and existing under the laws of the State of
20   Nevada, having a principal place of business in Los Angeles County, California.
21           5.    Upon information and belief, Defendant MATHEWS OUTDOOR
22   PRODUCTS LLC (“Defendant”) is a Louisiana limited liability company with an address
23   at 301 Lancaster Dr., Houma, LA 70360.
24           6.    Plaintiff, YSN is in the business of, inter alia, making, using, advertising
25   for sale, and selling grill and barbecue related goods.
26           7.    Defendant is in the business of, inter alia, making, using, advertising for
27   sale, and selling propane firestarters.
28

     4294212.1                                     2
                                               COMPLAINT
 Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 3 of 61 Page ID #:3



 1           8.    Defendant alleges that it is the owner of U.S. Design Patent No. D851,763
 2   S issued on June 18, 2019 (the “‘763 patent”) entitled “File Starter Lance.” A true and
 3   copy of the ‘763 patent is attached hereto as Exhibit 1.
 4                                  FIRST CLAIM FOR RELIEF
 5                  (Declaratory Judgment of Non-Infringement of Patent)
 6           9.    Plaintiff hereby incorporates paragraphs 1 through 8, inclusive, herein by
 7   this reference.
 8           10.   In response to prior threats by Defendant concerning one of YSN’s prior
 9   firestarter designs, Defendant has conceived of a new modified firestarter design of
10   depicted below (the “YSN Modified Firestarter”):
11

12

13

14           11.   YSN intends to release the YSN Modified Firestarter into the
15   marketplace imminently, and informed Defendant as much in a detailed letter,
16   including why the YSN Modified Firestarter does not infringe the ‘763 patent
17   together with why the ‘763 patent is invalid. A true and correct copy of the
18   aforedescribed letter is attached hereto as Exhibit 2.
19           12.   Defendant asserts that the YSN Modified Firestarter infringes the ‘763
20   patent and has directly threatened to sue YSN for infringement of the ‘763 patent upon
21   its offer for sale and/or sale in the marketplace by YSN and its customers. Such
22   assertions and threats were made directly to YSN representatives in the form of
23   Defendant’s written allegations of infringement.
24           13.   On information and belief, Defendant also asserts that its ‘763 patent is
25   not invalid and will be enforced. These assertions by Defendant, combined with
26   Defendant’s charge of patent infringement, have put YSN in reasonable apprehension
27   of being sued by Defendant for YSN’s making, importing, using, selling, and offering
28   for sale of the YSN Modified Firestarter by YSN and its customers. A true and correct copy
     4294212.1                                      3
                                               COMPLAINT
 Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 4 of 61 Page ID #:4



 1   of Defendant’s written threats to YSN concerning the YSN Modified Firestarter are attached
 2   hereto as Exhibit 3.
 3           14.   Upon information and belief, Defendant’s assertion that the YSN
 4   Modified Firestarter infringes the ‘763 patent has no basis in law. Accordingly, YSN
 5   seeks a declaration from this Court stating that the YSN Modified Firestarter does not
 6   infringe any claim of the ‘763 patent.
 7           15.   In view of Defendant’s charge of patent infringement and direct threats to
 8   sue YSN for patent infringement, YSN has been brought into an adversarial conflict
 9   with Defendant regarding YSN’s rights to make, import, use, sell, and advertise for
10   sale the YSN Modified Firestarter, and YSN has a real and reasonable apprehension of
11   litigation being brought by Defendant. Accordingly, the aforesaid actions,
12   accusations, and demands have given rise to a cause of actual and justiceable
13   controversy within the jurisdiction of this Court pursuant to 28 U.S.C. §§ 2201 and
14   2202.
15                               SECOND CLAIM FOR RELIEF
16                          (Declaratory Judgment of Patent Invalidity)
17           16.   Plaintiff hereby incorporates paragraphs 1 through 15, inclusive herein by
18   reference.
19           17.   YSN seeks a declaration from this Court stating that the ‘763 patent is
20   invalid for failure to comply with one or more of the requirements of 35 U.S.C. §§
21   102, 103 and/or 112. By way of example only, true and correct copies of prior references
22   that render the ‘763 patent invalid under 35 U.S.C. §§ 102 and/or 103 are attached hereto
23   collectively as Exhibit 4. By way of example only, YSN sets forth immediately below
24   depictions of one of many burners in the prior art that is nearly identical to the claimed
25   design of the the ‘763 patent.
26   ///
27   ///
28

     4294212.1                                      4
                                               COMPLAINT
 Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 5 of 61 Page ID #:5



 1                     Weber Q100 Gas Grill Tube          the ‘763 patent
                              Burner Kit
 2

 3

 4

 5

 6

 7

 8
                       Published September 6, 2015   Priority = December 29, 2016
 9

10           18.   Defendant asserts that its ‘763 patent is not invalid, while YSN contends
11   that the patent is invalid and cannot be properly asserted against YSN. Defendant’s
12   assertions of validity, combined with its charge of patent infringement and direct
13   threats to sue YSN for patent infringement unless YSN refrains from making, selling,
14   using, and offering for sale the YSN Modified Firestarter, have given YSN a
15   reasonable apprehension that Defendant will sue YSN for infringement of the ‘763
16   patent. Accordingly, the aforesaid actions, accusations and demands by Defendant
17   have given rise to a case of actual and justiceable controversy concerning the
18   invalidity and enforceability of the ‘763 patent within the jurisdiction of this Court
19   pursuant to 28 U.S.C. §§ 2201 and 2202.
20                                    PRAYER FOR RELIEF
21           WHEREFORE, Plaintiff prays for the following relief:
22           a.    A declaration that through its making, importing, using, selling, or
23   offering for sale the YSN Modified Firestarter, YSN does not infringe, does not
24   contributorily infringe, and does not induce acts of infringement by others of any valid
25   and enforceable claim of U.S. Design Patent No. D851,763 S;
26           b.    A declaration that of U.S. Design Patent No. D851,763 S is invalid and
27   unenforceable;
28

     4294212.1                                       5
                                               COMPLAINT
 Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 6 of 61 Page ID #:6



 1           c.   That Defendant be enjoined from asserting U.S. Design Patent No.
 2   D851,763 S against YSN or taking any action to prevent YSN or its customers from
 3   importing, selling, using, making, or offering for sale the YSN Modified Firestarter in
 4   the United States;
 5           d.   That Defendant pay to YSN the cost of this action and the reasonable
 6   attorneys’ fees to be allowed to YSN by the Court;
 7           e.   That this is an exceptional case under 35 USC § 285;
 8           f.   That YSN have such other, further, and different relief as the Court
 9   deems proper and just under the circumstances.
10                                        Respectfully submitted,
11   DATED: September 18, 2019            FREEMAN, FREEMAN & SMILEY, LLP
12

13                                        By:         / s / Mark B. Mizrahi
14
                                                TODD M. LANDER
                                                MARK B. MIZRAHI
15                                              Attorneys for Plaintiff,
16                                              KELLYTOY WORLDWIDE, INC.

17

18

19

20

21

22

23

24

25

26

27
28

     4294212.1                                  6
                                           COMPLAINT
 Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 7 of 61 Page ID #:7



 1                                DEMAND FOR JURY TRIAL
 2           Plaintiff hereby demands a jury trial of all issues triable by a jury.
 3                                           Respectfully submitted,
 4   DATED: September 18, 2019               FREEMAN, FREEMAN & SMILEY, LLP
 5

 6                                           By:         / s / Mark B. Mizrahi
 7                                                 TODD M. LANDER
                                                   MARK B. MIZRAHI
 8                                                 Attorneys for Plaintiff,
 9                                                 KELLYTOY WORLDWIDE, INC.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

     4294212.1                                     7
                                              COMPLAINT
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 8 of 61 Page ID #:8




                       EXHIBIT 1
                                EXHIBIT 1
                                   8
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 9 of 61 Page ID #:9




                                EXHIBIT 1
                                   9
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 10 of 61 Page ID #:10




                                 EXHIBIT 1
                                    10
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 11 of 61 Page ID #:11




                                 EXHIBIT 1
                                    11
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 12 of 61 Page ID #:12




                                 EXHIBIT 1
                                    12
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 13 of 61 Page ID #:13




                                 EXHIBIT 1
                                    13
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 14 of 61 Page ID #:14




                                 EXHIBIT 1
                                    14
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 15 of 61 Page ID #:15




                        EXHIBIT 2
                                 EXHIBIT 2
                                    15
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 16 of 61 Page ID #:16




                                                                                    DIRECT DIAL:   (310) 255-6129
                                                                                    EMAIL:         mark.mizrahi@ffslaw.com
                                                                                    REPLY TO:
                                                                                                   Los Angeles
                                                                                    FILE NO.:




                                          September 17, 2019



 VIA E-MAIL AND U.S. MAIL


 Tyson David Mathews
 Mathews Outdoor Products LLC
 301 Lancaster Dr.
 Houma, LA 70360

        Re:     Alleged Infringement of United States Design Patent No. D851,763 S
                Our Ref.: 27296-201

 Dear Mr. Mathews:

        This firm represents Flame King in connection with its intellectual property matters. We
 understand that you have made allegations that Flame King’s prior design for its YSNFS-01
 Propane Fire Starter Log Lighter infringed upon your company’s U.S. Design Patent No.
 D851,763 (the “Asserted Patent”). Without admitting liability, but instead to avoid unnecessary
 disputes over a trivial matter as an ornamental design for functional product, my client
 redesigned its YSNFS-01 Propane Fire Starter Log Lighter (the “Modified Firestarter”), as
 depicted below:




                                          Modified Firestarter
        In our view, the only features the Asserted Patent and the Modified Firestarter share in
 common are that they are both gas tube burners with a linearly straight portion and closed loop
 end portion – features which are replete throughout the prior art. Ultimately, based in part on our
 preliminary analysis below, it is clear that the Asserted Patent is invalid and that our client’s
 Modified Firestarter does not infringe the Asserted Patent.
         We trust that in light of this letter and analysis, you will refrain from making any further
 allegations of infringement directly to my client or any online marketplace through which it sells
 its wares.

                                               EXHIBIT 2
                        LOS ANGELES
                                                     16
                                       1888 CENTURY PARK EAST SUITE 1500   LOS ANGELES CALIFORNIA 90067 T 310/255-6100 F 310/255-6200
                              IRVINE   1920 MAIN STREET SUITE 1050 IRVINE CALIFORNIA 92614 T 949/252-2777   F 949/252-2776   ffslaw.com
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 17 of 61 Page ID #:17


 Tyson David Mathews
 September 17, 2019
 Page 2


         For your reference, we set forth below our preliminary analysis concerning the invalidity
 of the designs claimed in the Asserted Patent and non-infringement by the Modified Firestarter.
 These are not our client’s final positions and my client reserves the right to amend, modify,
 and/or supplement these analyses in the future. Additional prior art searches may also reveal
 additional prior art. This is a preliminary analysis, being provided to you under Federal Rule of
 Evidence § 408.


                                       I.      INVALIDITY
         At the outset, we note that there are numerous prior art gas tube burners with linearly
 straight portions and looped end portions in the marketplace 1 that, in the eye of an ordinary
 observer, are substantially the same as the designs claimed in the Asserted Patent. We enclose
 herewith, as Exhibit 1, various prior art references, together with materials at least preliminarily
 dating these references, where applicable.
 A. Anticipation
         The claimed designs in the Asserted Patent are anticipated in light of the fact that these
 designs and the below identified prior art references, when viewed as a whole, are identical in all
 material respects. See, e.g., International Seaway Trading Corporation v. Walgreens
 Corporation, et al., 589 F.3d 1233 (Fed. Cir. 2009). By way of example only, please see the
 Centro Curved Burner, Uniflame “P” Burner, Uberhaus Stainless Steel Burner, Weber Q100 Gas
 Grill Tube Burner Kit, Vossen and Weber Q200, Q220 Burner Tube prior art designs set forth
 below. Minor differences cannot preclude a finding of anticipation. Id.
         Any one of the below references, especially the Weber burners, would qualify as
 anticipatory prior art vis-à-vis the Asserted Patent.




             1
          Indeed, as can be seen from the enclosed exhibits, many of these prior art burners were
 exhibited through channels widely available in the marketplace, such that you must have had
 access to and been aware of them. Yet, we note, that none of these burners appear to have been
 disclosed to the USPTO by you in connection with the prosecution of the Asserted Patent.

 2615887.1

                                            EXHIBIT 2
                                               17
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 18 of 61 Page ID #:18


 Tyson David Mathews
 September 17, 2019
 Page 3




  Centro Curved        Uniflame        Uberhaus        Weber Q100 Gas      Weber Q200, Q220
     Burner           “P” Burner     Stainless Steel     Grill Tube          Burner Tube
                                        Burner           Burner Kit




 Published May 11,     Published     Published May         Published        Published April 3,
        2015            May 11,        11, 2015        September 6, 2015          2015
                         2015

         The gas tube burners in all five of these references share basically the same design
 characteristics with Asserted Patent, such as gas tube burners having: (a) a tubular body, (b) a
 linearly-straight portion, (c) a looped end portion, (d) the looped end portion being laterally
 asymmetric with respect to the linearly straight portion, and (e) gas outlet holes disposed on the
 face of the looped end portion. If anything, to the extent that there are any differences between
 any one of these primary references and the designs claimed in the Asserted Patent, they are
 minor and insubstantial differences.
         Moreover, the Centro Curved Burner and Uberhaus Stainless Steel Burner are examples
 of prior art gas tube burners in which the looped end portion features a radiused outboard portion
 and an angled (faceted) inboard portion. Thus, the Asserted Patent’s inclusion of such features
 does nothing to render its claimed designs novel.
        Regardless, Flame King contends that any one of the prior art gas burner tubes depicted
 above, and many others in the prior art, would anticipate the Asserted Patent, being that they
 would be perceived as essentially the same in the eye of the ordinary observer.
 B. Obviousness
         Even if it were determined that the claimed designs in the Asserted Patent were not
 anticipated, at the very least, they would be found to be obvious in light of the combination of
 two or more of prior art references identified, above.
        For the obviousness analysis of design patents, the question “is whether the claimed
 design would have been obvious to a designer of ordinary skill who designs articles of the type

 2615887.1

                                            EXHIBIT 2
                                               18
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 19 of 61 Page ID #:19


 Tyson David Mathews
 September 17, 2019
 Page 4


 involved.” MRC Innovations, Inc. v. Hunter Mfg., LLP, 747 F.3d 1326, 1335 (Fed. Cir. 2014).
 The obviousness test consists of two steps. Id. at 1331. In the first step, a primary reference
 (sometimes referred to as a “Rosen reference”) must be found, “the design characteristics of
 which are basically the same as the claimed design.” Id. This first step consists of two-part
 inquiry under which a court must both (1) discern the correct visual impression created by the
 patented design as a whole; and (2) determine whether there is a single reference that creates
 “basically the same” visual impression. Id. The second step consists of modifying the primary
 reference with secondary references “to create a design that has the same overall visual
 appearance as the claimed design.” Id. The secondary reference(s) must be “so related [to the
 primary reference] that the appearance of certain ornamental features in one would suggest the
 application of those features to the other.” Id. In other words, the mere similarity in appearance
 itself provides the suggestion that one should apply certain features to another design. Id.
         Here, anyone of many of the prior art designs could serve as the “primary reference.” For
 sake of discussion, here, we have selected the Centro Curved Burner, Uniflame “P” Burner,
 Uberhaus Stainless Steel Burner, Weber Q100 Gas Grill Tube Burner Kit, Vossen and Weber
 Q200, Q220 Burner Tube prior art designs set forth below, depicted above, as primary
 references, as they each create basically the same visual impression as the claimed designs in the
 Asserted Patent.

         Further, ornamental designs for gas tube fire-starters have long included a linearly-
 straight portion and a broadened burner portion. The table below illustrates a sample of prior art
 patents illustrating such design features.

             US 1802626                US 109324                       US 3589312




               Issued               Issued 11/15/1870                    Issued
             04/ 28/1931                                               06/29/1971


 2615887.1

                                           EXHIBIT 2
                                              19
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 20 of 61 Page ID #:20


 Tyson David Mathews
 September 17, 2019
 Page 5


         Moreover, as noted above, the Centro Curved Burner and Uberhaus Stainless Steel
 Burner are examples of prior art gas tube burners in which the looped end portion features a
 radiused outboard portion and an angled (faceted) inboard portion. Thus, the Asserted Patent’s
 inclusion of such features does nothing to render its claimed designs non-obvious.
         Accordingly, because all of the claimed features of the Asserted Patent are present within
 one or more of the primary references, the claimed designs in the Asserted Patent are invalid on
 obviousness grounds. If anything, to the extent that there are any differences between any one of
 these primary references and the designs claimed in the Asserted Patent, they are minor and
 insubstantial differences.
        Even if it were determined that none of the primary references alone or in combination
 contain all of these features, when the primary references are viewed in combination with one or
 more of the secondary references a finding of obviousness is inescapable.
         In any event, even putting aside whether or not the Asserted Patent will ultimately be
 deemed invalid, as set forth below, the fact remains that the claimed designs in the Asserted
 Patent bear greater similarity to many of the above-identified prior art designs than they do to my
 client’s Modified Firestarter.


                                      NON-INFRINGEMENT
         The sole test for design patent infringement analysis is the ordinary observer test that
 originates from Egyptian Goddess. Egyptian Goddess, Inc. v. Swisa, Inc., 543 F.3d 665 (Fed.
 Cir. 2008) (en banc). This test involves two steps. In the first step, the patented design and the
 accused design are compared to determine if they appear “substantially the same,” such that an
 ordinary observer would confuse one product for the other. If after the first step, the factfinder
 determines that the designs are not “plainly dissimilar,” the factfinder moves onto the second
 step. In the second step, the patented and accused designs are compared with art from prior
 patents to allow the factfinder to attach importance to differences between the claimed design
 and the prior patent depending on the overall effect of those differences on the design. This
 comparison to prior art allows the ordinary observer to attach significance to “differences
 between the claimed and accused designs that might not be noticeable in the abstract.” Egyptian
 Goddess, 543 F.3d at 678. As a result, if the patent and the prior art are particularly close, the
 scale of comparison between the accused and patented designs shrinks. See id. at 676 ("When the
 differences between the claimed and accused design are viewed in light of the prior art, the
 attention of the hypothetical ordinary observer will be drawn to those aspects of the claimed
 design that differ from the prior art. And when the claimed design is close to the prior art
 designs, small differences between the accused design and the claimed design are likely to be
 important ...").

         Even if comparing the designs in the Asserted Patent and the Modified Firestarter “in
 isolation” under the first part of the test could lead a reasonable jury to find substantial similarity
 2615887.1

                                             EXHIBIT 2
                                                20
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 21 of 61 Page ID #:21


 Tyson David Mathews
 September 17, 2019
 Page 6


 – something that Flame King does not concede – “once the prior art informs the comparison” as
 required by the second part of the Egyptian Goddess test, the differences between the designs in
 the Asserted Patent and the Modified Firestarter stand out inescapably.

         In connection with the second step, when the claimed design is close to prior art, small
 differences between the accused design and the claimed design are important to the hypothetical
 ordinary observer. See, e.g., Weber-Stephen Prods. LLC v. Sears Holding Corp., 2015 WL
 9304343 (N.D. Ill. Dec. 22, 2015). Here, as set forth above in connection with our invalidity
 discussion, above, the prior art references are extremely close in appearance to the claimed
 designs in the Asserted Patent.

         The differences between the claimed designs in the Asserted Patent and the Modified
 Firestarter, here, are significant – well beyond the “small differences” sufficient to avoid a
 finding of infringement. Most notably, the looped end portion of the Modified Firestarter is
 laterally symmetrical with respect to the linearly-straight portion.

          As we see it, the similarities between the designs claimed in the Asserted Patent, and the
 design embodied by the Modified Firestarter bear similarities only at a high level of abstraction,
 e.g., they represent a gas tube burner with an elongated straight portion and a looped end portion
 – features which are replete throughout the prior art, in part, as set forth above. Indeed, no
 reasonable observer, familiar with the prior art, would be deceived into believing the Modified
 Firestarter are the same as the claimed designs of the Asserted Patent. At the very least, the
 Modified Firestarter and the claimed designs in the Asserted Patent differ more significantly vis-
 à-vis each other than the claimed designs in the Asserted Patent differ from the prior art gas tube
 burners.




 ///
 ///




 2615887.1

                                           EXHIBIT 2
                                              21
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 22 of 61 Page ID #:22


 Tyson David Mathews
 September 17, 2019
 Page 7


     Modified          US 3589312         US 1802626        US 109324          Weber Q200,
     Firestarter                                                             Q220 Burner Tube




     Modified            Issued             Issued       Issued 11/15/1870   Published April 3,
     Firestarter       06/29/1971         04/ 28/1931                              2015

   Uniflame “P”      Uberhaus         Centro Curved      Weber Q100 Gas       Asserted Patent
     Burner        Stainless Steel       Burner          Grill Tube Burner
                       Burner                                   Kit




  Published May    Published May     Published May 11,       Published          Priority =
    11, 2015         11, 2015               2015         September 6, 2015     December 29,
                                                                                  2016




 2615887.1

                                          EXHIBIT 2
                                             22
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 23 of 61 Page ID #:23


 Tyson David Mathews
 September 17, 2019
 Page 8


         The close prior art draws attention to the significant differences between the Modified
 Firestarter and the claimed designs in the Asserted Patent, so much so that it would not be
 reasonable to conclude that an ordinary observer familiar with that prior art would be deceived
 into thinking the Modified Firestarter the "same as" the claimed designs in the Asserted Patent.
 Egyptian Goddess, 543 F.3d at 676.
         We trust that, in light of the numerous close prior art references discussed herein – some
 of the most relevant of which were not disclosed by you in connection with the filing and
 prosecution of the Asserted Patent – you will agree that Flame King’s Modified Firestarter is
 significantly different from the design set forth in the Asserted Patent and therefore does not
 infringe the Asserted Patent.

        This letter is not intended as a full statement of all facts relating to this matter, nor should
 anything herein be construed as a waiver, release or relinquishment of any rights, remedies,
 claims or causes of action available to my clients, all of which are reserved.

                                           Sincerely,




                                   Mark B. Mizrahi
                          FREEMAN, FREEMAN & SMILEY, LLP

 Enclosures




 2615887.1

                                             EXHIBIT 2
                                                23
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 24 of 61 Page ID #:24


 Tyson David Mathews
 September 17, 2019
 Page 9




                            EXHIBIT 1




 2615887.1

                                 EXHIBIT 2
                                    24
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 25 of 61 Page ID #:25




                                 EXHIBIT 2
                                    25
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 26 of 61 Page ID #:26




                                 EXHIBIT 2
                                    26
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 27 of 61 Page ID #:27




                                 EXHIBIT 2
                                    27
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 28 of 61 Page ID #:28




                                 EXHIBIT 2
                                    28
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 29 of 61 Page ID #:29




                                 EXHIBIT 2
                                    29
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 30 of 61 Page ID #:30




                                 EXHIBIT 2
                                    30
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 31 of 61 Page ID #:31




                                 EXHIBIT 2
                                    31
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 32 of 61 Page ID #:32




                                 EXHIBIT 2
                                    32
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 33 of 61 Page ID #:33




                                 EXHIBIT 2
                                    33
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 34 of 61 Page ID #:34




                                 EXHIBIT 2
                                    34
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 35 of 61 Page ID #:35




                                 EXHIBIT 2
                                    35
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 36 of 61 Page ID #:36




                                 EXHIBIT 2
                                    36
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 37 of 61 Page ID #:37




                                 EXHIBIT 2
                                    37
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 38 of 61 Page ID #:38




                                 EXHIBIT 2
                                    38
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 39 of 61 Page ID #:39




                                 EXHIBIT 2
                                    39
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 40 of 61 Page ID #:40




                                 EXHIBIT 2
                                    40
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 41 of 61 Page ID #:41




                                 EXHIBIT 2
                                    41
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 42 of 61 Page ID #:42




                        EXHIBIT 3
                                 EXHIBIT 3
                                    42
    Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 43 of 61 Page ID #:43




From:                                        Sales <sales@mathewsoutdoorproducts.com>
Sent:                                        Tuesday, September 17, 2019 1:38 PM
To:                                          Mark B. Mizrahi
Cc:                                          tmathews@mathewsoutdoorproducts.com; Lance M. Pritikin
Subject:                                     Re: Alleged Infringement of United States Design Patent No. D851,763 S


That is absolute infringement! Have seen our design patent? If you manufacture and sell this product we will see you in
court!

Thanks,
Dave Mathews CEO
Mathews Outdoor Products
985-312-1644
mathewsoutdoorproducts.com

On Sep 17, 2019, at 2:47 PM, Mark B. Mizrahi <Mark.Mizrahi@ffslaw.com> wrote:

        Dear Mr. Matthews,

        Please see my enclosed letter concerning the above matter.

        Very truly yours,

        Mark B. Mizrahi | Attorney At Law
        <image001.gif>
        1888 Century Park East | Suite 1500 | Los Angeles | CA 90067
        Tel: 310.255.6129 | Fax: 310.255.6229
        website | bio | map | email | <image002.gif>


        <image003.jpg>
        This email and any files transmitted with it are the property of Freeman, Freeman & Smiley, LLP and contains information that is confidential and/or
        protected from disclosure under the attorney-client privilege, joint defense privilege, the attorney work product doctrine or other applicable law. It is
        intended solely for the use of the individual or entity to whom it is addressed. If you are not the intended recipient, you are hereby notified that any
        distribution, copying, use or retention of this email is prohibited. If you received this email in error, please notify the sender immediately and delete
        all copies from your computer system. You should check this email and any attachments for the presence of computer viruses. Email transmission
        cannot be guaranteed to be secure or error-free. Freeman, Freeman & Smiley, LLP accepts no liability for any damage caused by any virus
        transmitted by this email, or for any errors or omissions in the contents of this email which arise as a result of email transmission.



        <Tyson David Mathews 09-17-19 re non-infringement of USD851763.pdf>




                                                                    EXHIBIT
                                                                          1 3
                                                                       43
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 44 of 61 Page ID #:44




                        EXHIBIT 4
                                 EXHIBIT 4
                                    44
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 45 of 61 Page ID #:45




                                 EXHIBIT 4
                                    45
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 46 of 61 Page ID #:46




                                 EXHIBIT 4
                                    46
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 47 of 61 Page ID #:47




                                 EXHIBIT 4
                                    47
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 48 of 61 Page ID #:48




                                 EXHIBIT 4
                                    48
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 49 of 61 Page ID #:49




                                 EXHIBIT 4
                                    49
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 50 of 61 Page ID #:50




                                 EXHIBIT 4
                                    50
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 51 of 61 Page ID #:51




                                 EXHIBIT 4
                                    51
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 52 of 61 Page ID #:52




                                 EXHIBIT 4
                                    52
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 53 of 61 Page ID #:53




                                 EXHIBIT 4
                                    53
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 54 of 61 Page ID #:54




                                 EXHIBIT 4
                                    54
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 55 of 61 Page ID #:55




                                 EXHIBIT 4
                                    55
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 56 of 61 Page ID #:56




                                 EXHIBIT 4
                                    56
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 57 of 61 Page ID #:57




                                 EXHIBIT 4
                                    57
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 58 of 61 Page ID #:58




                                 EXHIBIT 4
                                    58
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 59 of 61 Page ID #:59




                                 EXHIBIT 4
                                    59
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 60 of 61 Page ID #:60




                                 EXHIBIT 4
                                    60
Case 2:19-cv-08073-PSG-KS Document 1 Filed 09/18/19 Page 61 of 61 Page ID #:61




                                 EXHIBIT 4
                                    61
